SHIVERS, Judge.
Appellant, a prison inmate, was accused of assaulting a fellow inmate with a knife, given Miranda warnings, questioned concerning the incident and placed in administrative detention. Three months later, the appellant was charged with aggravated battery and possession of a weapon by a State prisoner. Appellant moved for discharge of the information alleging that his right to a speedy trial, pursuant to Fla.R. Crim.P. 3.191(a)(1) had been violated as more than 180 days had passed since he was placed in administrative confinement. The trial court denied the motion. We affirm.
The appellant contends that placement in administrative confinement as a result of *471the conduct which later gives rise to charges constitutes an arrest for the purposes of commencing the 180 day speedy trial period. This court has consistently rejected this position. See Powers v. State, 422 So.2d 981 (Fla. 1st DCA 1982); Lynn v. State, 436 So.2d 416 (Fla. 1st DCA 1983); Turner v. State, 442 So.2d 1064 (Fla. 1st DCA 1983).
NIMMONS, J., concurs.
WENTWORTH, J., dissents with written opinion.